Citation Nr: 0516248	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  95-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
Following attempts to complete the requested actions, the 
case has been returned to the Board for further review.  

On appeal the veteran has raised the issues of entitlement to 
increased ratings for a right knee puncture wound scar, and 
for post traumatic stress disorder.  He has also raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 

This matter again REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet.App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court), 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court has 
further held that the Board itself errs when it fails to 
ensure compliance with the terms of its remand.  Id.  

By its November 2003 remand, the Board sought the retrieval 
of VA treatment records, the conduct of a VA medical 
examination, and readjudication of the veteran's claim for 
increase for bronchitis.  On remand, VA medical records 
compiled from 1997 to 1999 were added the record, but 
requested summaries pertaining to various periods of VA 
hospital care received from 1997 to 1999 were not, nor were 
any VA medical records pertaining to recent treatment 
obtained or made a part of the veteran's claims folder.  
Regarding the VA medical examination sought, the AMC 
requested in April 2004 that such evaluation be undertaken; 
however, the notice to report for that evaluation scheduled 
for May 5, 2004, was mailed to the veteran by the VA Medical 
Center (VAMC) in Detroit, Michigan, on May 6, 2004, with 
follow-up correspondence, dated May 25, 2004, from that VAMC 
noting to the veteran that pertinent examinations were 
scheduled to occur on May 5, 2004.  Therefore, it cannot 
reasonably be concluded that the veteran was provided 
reasonable notice to report for an examination for evaluation 
of his bronchitis.  The record reflects that he submitted to 
a VA psychiatric examination in June 2004, during which it 
was noted that he was currently an inpatient at the VAMC in 
Battle Creek, Michigan, and that he had been hospitalized on 
at least ten occasions in the past year.  Inasmuch as the 
record indicates that the AMC and the AMC Resource Unit have 
failed to act as to the foregoing corrective measures are 
required as a matter of law.  Stegall.

It is further noted that compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, is 
lacking in this instance.  In this regard, it is noted that a 
VCAA letter specifically outlining the evidence and 
information needed to substantiate the veteran's 1992 claim 
for increase for chronic bronchitis has never been furnished 
to him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Further actions to ensure VCAA compliance are deemed 
to be in order.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence is still needed 
to substantiate his claim of entitlement 
to an increased rating for chronic 
bronchitis, under those criteria in 
effect prior to and on October 7, 1996.  
The veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  Any and all records of VA inpatient 
and outpatient treatment, not already 
contained in the claims folder, involving 
the management of the veteran's service-
connected respiratory disorder, including 
but not limited to records of pertinent 
outpatient care since 1997 and summaries 
of VA hospital care since 1999, must be 
obtained for inclusion in the claims 
folder.  In addition, summaries relating 
to hospitalizations during the following, 
prior periods must also be obtained and 
made a part of the record:  November 4, 
1997-November 14, 1997; October 14, 1998-
October 20, 1998; December 23, 1998-
December 28, 1998; March 15, 1999-March 
18, 1999; April 15, 1999-April 19, 1999; 
July 12, 1999-July 14, 1999; July 21, 
1999-July 22, 1999; July 25, 1999-July 
26, 1999; August 14, 1999-August 16, 
1999.

3.  The veteran must be afforded a VA 
medical examination for the purpose of 
determining the current severity of his 
chronic bronchitis.  The claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
This examination must include a pulmonary 
function test yielding results for FEV1, 
FEV1/FVC, and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) studies, as 
mandated by 38 C.F.R. § 4.97, Diagnostic 
Code 6600, and an overall assessment of 
the results of pulmonary function 
testing.  Those manifestations 
specifically attributable to the 
veteran's service-connected bronchitis 
must be fully outlined and differentiated 
from symptoms caused by any nonservice-
connected disorders.

4.  Lastly, the veteran's claim for 
increase must be readjudicated on the 
basis of all of the evidence on record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 


remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



